

117 HR 3217 IH: Lawless Cities Accountability Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3217IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Rosendale (for himself, Mr. Good of Virginia, Mr. Babin, Mr. Duncan, Mr. Mooney, Mr. Bishop of North Carolina, Mrs. Boebert, Mr. Norman, Mr. Budd, Mr. Perry, and Mr. Roy) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that Federal funds may not be made available to lawless jurisdictions, and for other purposes.1.Short titleThis Act may be cited as the Lawless Cities Accountability Act of 2021.2.FindingsCongress finds the following:(1)It is the policy and purpose of the United States Government to protect the lives and property of all people in the United States from unlawful acts of violence and destruction. Without law and order, democracy cannot function, Americans cannot exercise their rights to peaceful expression, assembly, and protest, property is destroyed, and innocent citizens are injured or killed.(2)Unfortunately, lawlessness has beset some of our States and cities. Over the past year, several State and local governments have contributed to the violence and destruction in their jurisdictions by failing to enforce the law, disempowering and significantly defunding their police departments, and refusing to accept offers of Federal law enforcement assistance amidst widespread, sustained violence. As a result of these State and local government policies, acts of violence and destruction have skyrocketed and continue unabated in many of America’s cities.(3)By shirking their responsibility to carry out law and order, lawless jurisdictions enabled violent protestors and rioters to inflict well over $1 billion in property damage across the United States. Federal and State buildings, businesses, and infrastructure were indiscriminately destroyed by arsonists, vandals, and looters—harming their owners and taxpayers—who ultimately bear the costs of unchecked anarchy in American cities.(4)The failure of cities to enforce the rule of law has severe consequences and costs lives. In 2020, homicides in major American cities skyrocketed by 33 percent, a trend that continued into the first quarter of 2021. In certain cities such as Portland and Minneapolis, the surge in death and destruction is even starker, with homicides increasing by 733 percent in Portland and 82 percent in Minneapolis. The Federal government cannot sit idly by as property is damaged and citizens are murdered in lawless jurisdictions.(5)After being continually demeaned by radical activists and politicians, having police funding slashed, being disempowered from enforcing the rule of law, and witnessing their cities deteriorate into lawless zones, our dedicated law enforcement personnel are demoralized and leaving the force in record numbers. In 2020, the New York Police Department saw 5,300 personnel leave the department, a 75 percent increase from the previous year. The Minneapolis Police Department saw 105 officers leave the department in 2020, more than double their average yearly attrition rate. Compounding the challenge of mass retirements and an inordinate number of law enforcement personnel on leaves of absence, police departments are facing unprecedented recruitment challenges, leaving departments ill-equipped to handle the dramatic rise in violent crime.(6)The Federal Government provides States and localities with hundreds of billions of dollars every year, which fund a wide array of programs, such as housing, public transportation, job training, and social services. These funds have been collected from American taxpayers who entrusted their money to the Federal Government to serve our communities and our citizens.(7)The Federal Government should not allow taxpayer dollars to fund jurisdictions that fail to enforce the rule of law and protect their residents. To ensure that Federal funds are neither unduly wasted nor spent in a manner that directly violates our Government’s promise to protect life, liberty, and property, it is imperative that the Federal Government ensure Federal funds and grants do not go to jurisdictions that permit anarchy, violence, and destruction in America’s cities. This is critical to ensure that Federal funds are used effectively, and to safeguard taxpayer dollars entrusted to the Federal Government for the benefit of the American people.3.No Federal funds for lawless jurisdictions(a)In generalNo Federal funds may be made available to a jurisdiction that the Attorney General determines is a lawless jurisdiction.(b)Attorney general determinationsNot later than 30 days after the date of enactment of this Act, and not less than quarterly thereafter, the Attorney General shall make determinations on which jurisdictions are lawless jurisdictions, and shall make such determinations, and an explanation of each determination, publicly available.(c)Reinstatement of Federal fundsA jurisdiction that the Attorney General determines is a lawless jurisdiction may begin receiving Federal funds on the later of—(1)180 days after the date on which the Attorney General first determines that the jurisdiction is lawless; or(2)the date on which the Attorney General determines that the jurisdiction is no longer a lawless jurisdiction.4.DefinitionIn this Act, the term lawless jurisdiction means a State or political subdivision of a State that—(1)forbids a law enforcement agency from intervening to restore order amid widespread or sustained violence or destruction;(2)has withdrawn law enforcement protection from a geographical area or structure that law enforcement officers are lawfully entitled to access, but have been officially prevented from accessing or permitted to access only in exceptional circumstances, except when law enforcement officers are briefly withheld as a tactical decision intended to resolve safely and expeditiously a specific and ongoing unlawful incident posing an imminent threat to the safety of individuals or law enforcement officers;(3)disempowers or defunds law enforcement agencies; or(4)refuses to accept an offer of law enforcement assistance from the Federal Government amid widespread or sustained violence or destruction in the jurisdiction, during which the jurisdiction has been unable to restore order.